DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 1/6/2021 has been considered and entered in the record. Amended Claims 1-11, 13-18 and 20 are under consideration. The rejection of Claim 15 and  the claim objections are withdrawn in view of Applicants’ amendments. The rejections under 35 USC 103 and obviousness double patenting rejection are maintained for the reasons of record. Applicants’ arguments have been considered, but they are not persuasive for the reasons as discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-16 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Beroz et al (US 20040238857) in view of How et al (US 2015/0243639) and Ahn et al (US 2003/0137385) for the reasons of record.

	With respect to Claim 1, Beroz et al  discloses an integrated (IC) package (Figures 1 and 4) comprising a semiconductor die having bond pads (paragraph 65, Figure 4, 76); a leadframe comprising a plurality of leads  (Figure 2, 20); an electrically conductive member coupled to the leadframe (inductors; paragraphs 67 and 80; Figure 14, 501 and Claims 32 and 40); a non-magnetic mold compound encapsulating the semiconductor die, the leadframe and the magnetic mold compound (Figure 8, 100).
	Beroz et al differs from the present Claims in that Beroz et al does not explicitly disclose a plurality of leads  coupled to bond pads; or a magnetic mold compound encapsulating the electrically conductive member to form an inductor.

	It would have obvious for one of ordinary skill in the art, before the effective date of the invention, to couple the leads of the leadframe to bond pads in the device of Beroz et al, for its known benefit in the art of providing an electrical connection as disclosed by How et al.
	Ahn et al pertains to an integrated circuit inductor and discloses the encapsulation of the conductive member with a magnetic mold compound, and its benefit of forming an inductor. See paragraphs 39-42 and 68; and Abstract.
It would have obvious for one of ordinary skill in the art, before the effective date of the invention, use the inductor of Ahn et al in the integrated circuit of Beroz et al and How et al, for its known benefit in the art of providing an inductor in an integrated circuit. The use of a specific type of inductor, one with magnetic mold, for its known benefit as an inductor would have been obvious to one of ordinary skill in the art.

	With respect to Claim 2, Beroz et al discloses the inductor is on the same side of the semiconductor die as the leadframe. See paragraphs 67 and 80; Figure 14, 501 and Claims 32 and 40 of Beroz et al.
	With respect to Claim 3, Beroz et al discloses the inductor has a shape that is one of spiral or serpentine. See paragraph 80 of Beroz et al. 
	With respect to Claim 4, and the limitation “the inductor is a first inductor, and the IC device further comprises a second electrically conductive member encapsulated by the magnetic mold compound to form a second inductor”, Beroz et al discloses multiple inductors. See paragraphs 67 and 80; Figure 14, 501 and Claims 32 and 40 of Beroz et al.

With respect to Claim 6, and the limitation “the first inductor is spiral-shaped and the second inductor is serpentine shaped” Beroz et al discloses spiral shaped (paragraph 80); and Ahn et al discloses coils (paragraphs 39-42) , which are serpentine. Official Notice is taken that spiral and serpentine coils are notoriously well known in the art for inductors.
	With respect to Claim 7, How et al discloses “the electrically conductive member is coupled to the leadframe via solder balls or conductive pillars”. See paragraphs 10 and 26 of How et al; and Figure 8 and corresponding text of Beroz et al..
	With respect to Claim 8, Beroz et al discloses “the leadframe has a first layer and a second layer, the inductor is in the first layer and connects to the second layer, and the second layer electrically connects to the semiconductor die”. See Figure 8 and corresponding text of Beroz et al.
With respect to Claim 9, the inductor is serpentine shaped. Ahn et al discloses coils (paragraphs 39-42) , which are serpentine. Official Notice is taken that spiral and serpentine coils are notoriously well known in the art for inductors.
	With respect to Claim 10, Beroz et al disclose the leadframe has a first layer (left 40), a second layer (right 40) and a third layer (22), the inductor is formed within the first and second layers, and the third layer connects to the semiconductor die. See Figure 8 and corresponding text of Beroz et al.
	With respect to Claim 11, Beroz et al discloses the inductor is spiral shaped. See Beroz et al, paragraph 80.
	With respect to Claim 13, and the limitation “the magnetic mold compound has a relative permeability of at least 5”, the limitation is inherent as the same types of materials are disclosed by Ahn et al and the present Specification.


With respect to Claim 15, and the limitation “the inductors are on a same side of the semiconductor die as the first and second leadframe” , see paragraphs 67 and 80 ; Figure 14, 501 and Claim 32 and 40 of Beroz et al. Moreover, the use of a second leadframe would be obvious as a duplication of parts. See In re Harza, 274 F2d, 669; 124 USPQ 378 (CCPA 1960).
With respect to Claim 16, and the limitation “ the first inductor is spiral shaped and the second inductor is serpentine shaped”, Beroz et al discloses spiral shaped (paragraph 80); and Ahn et al discloses coils (paragraphs 39-42) , which are serpentine. Official Notice is taken that spiral and serpentine coils are notoriously well known in the art for inductors.
	  With respect to Claim 20, the protective mold compound is not magnetic. See Figure 8, 100 of Beroz et al and corresponding text.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beroz et al (US 2004/0238857) in view of How et al (US 2015/0243639) and Ahn et al (US 2003/0137385)  as applied to claims 1-11, 13-16 and 20 above, and further in view of Yu et al (US 2018/0025999) for the reasons of record.
	Beroz et al, How et al and Ahn et al are relied upon as disclosed above.
	However, neither Beroz et al, How et al and Ahn et al disclose the inductors are in parallel or the presence of a voltage regulator.
	Yu et al is simply relied upon to disclose an integrated circuit and interconnecting inductors to create a voltage regulator circuit on a die. See paragraphs 29-30. 

With respect to  Claim 17, the semiconductor die includes a voltage regulator circuit electrically coupled to the inductors. See paragraphs 29-30 of Yu et al.
With respect to Claim 18, the first and second inductors are parallel to each other. . See paragraphs 29-30 of Yu et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,714,412 (‘Mullenix’) in view of  How et al (US 2015/0243639) and Ahn (US 2003/0137385) for the reasons of record.
	With respect to Claim 1, Mulenix  discloses an integrated (IC) package comprising a semiconductor die; a leadframe ; an electrically conductive member coupled to the leadframe; a magnetic mold compound encapsulating the electrically conductive member to form an inductor; a non-magnetic mold compound encapsulating the semiconductor die, the leadframe and the magnetic  compound. See Claim 1 of Mulenix .
	Mulenix et al differs from the Claims at hand in that Mulenix does not disclose the use of the bond pads and magnetic mold as required by the Claims at hand.
How et al also discloses an integrated package comprising a leadframe and dies, and is simply relied upon to disclose the coupling of the leads of the lead frame to bond pads as a known means of electrical attachment. See paragraphs 10 and 26.

	Ahn et al pertains to an integrated circuit inductor an discloses the encapsulation of the conductive member with a magnetic mold compound, and its benefit of forming an inductor. See paragraphs 39-42 and 68; and Abstract.
It would have obvious for one of ordinary skill in the art, before the effective date of the invention, use the inductor of Ahn et al in the integrated circuit of Beroz et al, for its known benefit in the art of providing an inductor in an integrated circuit. The use of a specific type of inductor, one with magnetic mold, for its known benefit as an inductor would have been obvious to one of ordinary skill in the art.
	With respect to Claim 2, the inductor is on the same side of the semiconductor die as the leadframe. See Claim 15 of Mulenix et al.
With respect to Claim 3, the inductor has a shape that is one of spiral or serpentine. See Claim 5 of Mulenix et al; and Official Notice is taken that spiral and serpentine coils are notoriously well known in the art for inductors.
	With respect to Claim 4, the inductor is a first inductor, and the IC device further comprises a second electrically conductive member encapsulated by the magnetic mold compound to form a second inductor. See Claims 1 and 4 of Mulenix et al.
With respect to Claim 5, the first and second inductors have different shapes. Ahn et al discloses coils (paragraphs 39-42) , which are serpentine and the use of different shapes. Official Notice is taken that spiral and serpentine coils are notoriously well known in the art for inductors.
With respect to Claim 6, the first inductor is spiral-shaped and the second inductor is serpentine shaped. Ahn et al discloses coils (paragraphs 39-42) , which are serpentine and the use of different 

	With respect to Claim 7, the electrically conductive member is coupled to the leadframe via solder balls or conductive pillars. See Claim 1 of Mulenix.
	With respect to Claim 8, the leadframe has a first layer and a second layer, the inductor is in the first layer and connects to the second layer, and the second layer electrically connects to the semiconductor die. See Claims 9 and 12 of Mulenix et al. The formation of multiple components into one would have been obvious to one of ordinary skill in the art.
With respect to Claim 9, the inductor is serpentine shaped. Ahn et al discloses coils (paragraphs 39-42) , which are serpentine and the use of different shapes. Official Notice is taken that spiral and serpentine coils are notoriously well known in the art for inductors.
 	With respect to Claim 10, the leadframe has a first layer, a second layer and a third layer, the inductor is formed within the first and second layers, and the third layer connects to the semiconductor die. See Claims 9 and 12 of Mulenix et al. The formation of multiple components into one would have been obvious to one of ordinary skill in the art.
With respect to Claim 11, the inductor is spiral shaped.  Ahn et al discloses coils (paragraphs 39-42) , which are serpentine and the use of different shapes. Official Notice is taken that spiral and serpentine coils are notoriously well known in the art for inductors.
	With respect to Claim 13, the magnetic mold compound has a relative permeability of at least 5 would be obvious as the same components are used.

With respect to Claim 14, Claim 14 is rejected for the reasons as discussed above with respect to Claims 1 and 4.

With respect to Claim 16, the first inductor is spiral shaped and the second inductor is serpentine shaped. Ahn et al discloses coils (paragraphs 39-42) , which are serpentine and the use of different shapes. Official Notice is taken that spiral and serpentine coils are notoriously well known in the art for inductors.
	With respect to  Claim 17, and the limitation “the semiconductor die includes a voltage regulator circuit electrically coupled to the inductors”,  Official Notice is taken that it is known to use voltage regulators in integrated circuits.
	With respect to Claim 18, and the limitation “the first and second inductors are parallel to each other”, Official Notice is taken that it is known to interconnect inductors in parallel to form a voltage regulator circuit  in integrated circuits.
	  With respect to Claim 20, the protective mold compound is not magnetic. See Claim 1 of Mulenix.
				Response to Applicants’ Arguments
	Applicants argue that Figure 1A of Ahn et al shows an inductor which comprises a semiconductor substrate 110. The Examiner notes that 110 which is an encapsulant is not limited to semiconductor substrates and can comprise magnetic materials. See paragraphs 33-34. The Examiner agrees with Applicants’ arguments that magnetic core  (Figure 1A, 240) cannot be reasonably be construed as an encapsulant mold. However, Ahn discloses a magnetic mold compound (Figure 1A, 110 and  corresponding text, especially paragraphs 33-34)  which encapsulates the electrically conductive member, as discussed above.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





AGG
March 29, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812